Notice of Allowance
This communication is in response to the application filed on 11/08/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-11 are allowed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2021 and 4/4/2022 were filed after.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read the claims as amended.	
The following is an examiner's statement of reasons for allowance:
An asset transmits information concerning a hardware and/or software configuration to a server component, wherein the asset has an associated label that includes information about a capability of the asset, and wherein the capability of the asset has a capability is fully utilized during a first time period and the capability is idle during a second time period.  The server component transmits cluster connection information to the asset that usable by the asset to connect to a cluster.  The asset uses the received connection information to temporarily connect to the cluster as a node of the cluster during the idle time to perform a workload of the cluster.  A virtual machine is created within the asset when an operating system of the asset does not match with a need of the cluster.
	The closest art of Gujar (US 20160247178 A1) teaches that the resource provider may monitor the one or more associated computational resources to check if the one or more associated computational resources are idle. If so, the resource provider may share the idle resources for execution of the workload.  An application server receives a request t from the resource requester that includes application/workload to be processed and an SLA associated with the execution of the application/workload.  Further, the SLA may include information about the type of the computational resources required to execute the application/workload. The type of the computational resources include the information about RAM, disk-space, and instances of CPUs.  The application server determines a set of computational resources by received information pertaining to the one or more computational resources from the resource provider that include type of computational resources available, a duration for which the computational resources are available, and a network latency between the application server and the resource provider ([0030], [0044]).
	Another prior art of Zhu (US 10725803 B1) teaches that a BaaS system to cause a node of a blockchain to be created in a virtual computing environment, which is dynamically created at a computer connecting to a cloud platform. After the virtual computing environment is created, the one or more processors may generate an initial block of the blockchain and upload it to a storage of the cloud platform. If the upload is completed, the one or more processors may notify the virtual computing environment to initialize the blockchain, such as by using a message queue of the cloud computing platform, or implement a timed retransmission mechanism if such transmission is incomplete.
Another prior art Lorenc (US 20120284709 A1) teaches that a cluster of hypervisors is established to provide virtual machine capabilities to one or more virtual machines. The cluster is divided into domains, with each domain including one or more hypervisors from the cluster. Each of the hypervisors executes on a computer, and has available to it all of the functions and facilities available from the computer on which it is executing.  An architecture description (ARDs) contain resource bit strings that are used to indicate which resources each of the hypervisors have available.  The ARDs comprise resource bit strings indicating the available resources, scalar quantities, which indicate the amount of available resource capacity, and labels to indicate the names of resources.  The intersection is computed by calculating the Boolean AND of the bit strings and the arithmetic minimum of scalar quantities representing capacities or limitations, and choosing the label from the singleton ARD whose resource set is the closest superset to that of the canonical ARD being computed.
The prior art does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in applicant’s independent claim 1. Dependent claims 2-11 depend from allowed independent claim and therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/               Primary Examiner, Art Unit 2456